                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                    NO. 4:19-cr-00082-D



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.


  BOBBIE JEAN HOOVER



       On motion of the Defendant, Bobbie Jean Hoover, and for good cause shown, it is hereby

ORDERED that [DE 75] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This_Ldayof Ju\J~ . ~ .




                                    JAMES C. DEVER III
                                    United States District Judge




           Case 4:19-cr-00082-D Document 77 Filed 01/04/21 Page 1 of 1
